                                        United States District Court, Eastern District of New York
UNITED STATES OF AMERICA                                                           ORDER SETTING CONDITIONS OF RELEASE
                            v.                                                     AND APPEARANCE BOND

                              _,_/1_0_~'-'--""'---'
__;;;B:;._;_r___:.;;\cl"-L.VI_,                         Defendant.
                                                                                   CaseNumber:       CR.. 1_9- 4.38 {Js)
                                                                      RELEASE ORDER
           It is hereby ORDERED that the above-named defendant be released subject to the Standard Conditions of Release on the reverse and as follows:
           [ ] / Upon Person~!  R ognizance Bond on his/her promise to app~~fll schequjed..proceedings as required, or IN              I~   F       E0
           ~ Upon Bond exe ted by the defendant in the amount of$               --\hU f        (lJl..L            ,
                                                                                                                  and !J. ~. Oltift:W::RK S Of!~/Offl
                   secured by [ financially responsible sureties listed below and/or [ ] collateral set forth below.                 CT COU~f El>,N,V,

                                                         Additional Conditions of Release                           i-~               l)OCT 3 2019
      The Court finding that release under the Standard Conditions of Release on the reverse will not by themselves reasonably assure the
                                                                                                                                                                 *
api,arance of the defendant and/or the safety of other persons and the community, IT IS FURTHER ORDERE_9 as(_~~ ISi                           KN       O             _
M        l.       The defendant must remain in and may not leave the following areas without Court permission: MNew York City; MLongqslan[~f C:
                  [ ] New York State; [ ] New Jersey; [ ] _ _ _ _ _ _ _ _ _ _ _ _ _ and travel to and from this Court and the permitted areas.
[ ] 2.            The defendant must avoid all contact with the following persons or entities: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


W[
 A
['1        .
                The defendant must avoid and not go to any of the following locations:
                The defendant must surrender all passports to Pretrial Services by ___ and not obtain other passports or international travel documents.
         5. )l'he defendant is placed under the supervision of the Pretrial Services Agency subject to the Special Conditions on the reverse and:
         [\(",/. is subject to rallfffi'm visits by a Pretrial Services officer at defendant's residence and/or place of work;
         M".> must report ["fas directed by Pretrial Services or [ ] in person_ times per _ _ _ and/or [ ] by telephone_ times per
          Pffl_){: must undergo [ ] testing, [ ] evaluation and/or [ ] treatment for substance abuse, including alcoholism, as directed by Pretrial Services.
          vf /t must undergo evaluation and treatment for mental health problems, as directed by Pretrial Services.
         [\(' e. is s ~ect to the following location restriction program with location monitoring, as directed by Pretrial Services:
                [ ] me incarceration: restricted to home at all times, except for attorney visits, court appearances and necessary medic_!l.,treatment;
               .[ ho~etention: restricted to home at all ti¢s, except for attorney visits, court appearances, medical treatment, [',1"re!igious services,
                    [ \(employment, [ ] school or training, Mother activities approved by Pretrial Services, [ ] _ _ _ _ _ _ _ __
                curfew: restricted to home every day from _ _ _ _ _ to - - - - ~ or [ ] as directed by Pretrial Services.
                Defendant must pay all or part of the cost of any required testing, evaluation, treatment and/or location monitoring with personal funds,
                based upon ability to p~y as determined by t_hii Court and tpe Pretrial Services Agency, a       or from available insurance.
                  Other Conditions:    ~\A (O\At' n+/u..                      W1,
                                                                     APPEARANCE BOND
I, the undersigned defendant, and each surety who signs this bond, acknowledge that I have read this Appearance Bond and, and have either read all
the other conditions of release or have had those conditions explained. I further acknowledge that I and my personal representatives, jointly and
severally, are bound to pay the United States of America the sum of$_ _ _ _ _ _ _ _ _ _ and that this obligation is secured with the below
interest in the following property ("Collateral") which I represent is/are free and clear of liens except as otherwise indicated:
      [ ] cash deposited in the Registry of the Court in the sum of$_ _ _ _ _ _ _ _ _ _ _ __
      [ ] premises located at: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _owned by_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___
      [ ] I also agree to execute a confession of judgment, mortgage or lien in form approved by the U.S. Attorney which shall be duly filed with the
      proper local and state authorities on or before _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Each owner of the above Collateral agrees not to sell the property, allow further claims or encumbrances to be made against it, or do anything to
reduce its value while this Appearance Bond is in effect.
Fo1feiture ofthe Bond. This Appearance Bond may be forfeited if the defendant fails to comply with any of the conditions set forth above and on the
reverse. The defendant and any surety who has signed this form also agree that the court may immediately order the amount of the bond surrendered
to the United States, including any security for the bond, if the defendant fails to comply with the above agreement. The court may also order a
iwlmnont of futloiture ,,,.;.,, tho defond,nt Md ,.,Inst ~eh •~Iv Im tho eatire •=ua<of the baad i~h•dia• ,~ ' " ; ; ~; ; ~~ ' j
                                                                                                                                                   7
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _Address:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                         , Surety

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _.Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                         , Surety


                                                                                                         ~d
        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release and of the penalties and sanctions set
forth on the front and reverse sides of this form.


Release of the Defendant is hereby ordered on
          /s/ Joanna Seybert
                                                          IC   /1°
                                                               I
                                                                                     20~.
                                                                                                                                            Signature of Defendant



                                                ___, us-1) J
{/                                I                                            Distribution:    Canary - Court   Pink - Pretrial Services   Goldenrod -Defendant
                                                                                                                          Page i of~ Pages

                                                  _ _ _ _ _ _ _ _ _ __
Defendant: ___,,g'-'--[('-Z_tl\--'/1"---_t>--'t'-,,,,,,.-


                                                    Supplemental Conditions of Release

The Court finding that additional conditions ofrelease are necessary to assure the safety of the community, IT IS FURTHER
ORDERED that the defendant is subject to the following conditions of release:

~ the
  7. The defendant shall not have any contact or association with any person under the age of 18, except when the minor is in
      presence of another adult who is the parent or legal guardian of the minor. The defendant may not communicate with any
        person under the age of 18 in writing, over the telephone or via any electronic means except for communications with the
        following:
             D the defendant's biological children or minor-aged legal dependents;
             D the defendant's biological children or minor-aged legal dependents, but contingent upon the completion of a mental
        health evaluation specific to the offense indicating the defendant does not pose a danger to such persons.

~ 8 . The defendant shall avoid areas frequented by children under the age of 18, including school yards, parks, playgrounds, fast
    food restaurants near schools and arcades.

d        9. Maintain residence at a location approved by Pretrial Services, or
             D the defendant must reside at   ---------------------- ---------
✓ 10. The defendant must avoid all contact, direct or indirect, with any person who is or who may become a victim or potential
    ~tness in the subject investigation or prosecution.

dJ}('    11. The defendant must undergo a mental health evaluation and or treatment specific to the offense charged, as directed by the
        y.s.  Pretrial Services Agency.

~        12. The defendant may not use a computer and/or access the Internet through any means, except for the following:
              D computer use and internet access is permitted only as may be necessary for employment or school purposes, with the
         prior approval of Pretrial Services, but not for employment involving contact with any individual under the age of 18.
              D computer use and internet access is permitted only as may be necessary to communicate with Pretrial Services,
         defense counsel, treatment provider, or anyone else with prior approval from Pretrial Services.

         If access to the Internet is permitted, the defendant may have only one email address and must give Pretrial Services access to
         the account.

~ devices,
  13. The U.S. Pretrial Services Agency may inspect any computer or device with Internet access, data and storage media
           and/or external hard drives belonging to the defendant or located within his residence or privately owned business,
         and install computer monitoring software as deemed appropriate. The defendant must pay all or part of the cost of the
         monitoring software installed, subject to his ability to pay, as determined by the U.S. Pretrial Services Agency.

0        14. Other:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                  I acknowledge that I am the defendant in this case and that I am aware of these supplemental conditions of release and of the

                                                                                   ;__-=----------------
         penalties and sanctions set forth on the back of t_h_e_R_el--'e~-as~e"'-0-r..a:~""r""'.

                                                        Signatur~




                                                                                      /s/ Joanna Seybert                                 P.
so ORDERED on _ _ _ _f _o.....         /_~_tf____~•              201_2                                                            'U.S.M.J.
                                                                                   (/                            I
